Citation Nr: 1809322	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-31 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due exposure to herbicide agents and/or ionizing radiation.

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for obstructive sleep apnea. 

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

7.  Entitlement to service connection for bilateral foot disorder. 




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1971 to October 1976. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which in pertinent part, denied the benefits sought on appeal.

The issues of entitlement to service connection for left shoulder disorder, obstructive sleep apnea, GERD, and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran was exposed to ionizing radiation in service.

2.  The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam.

3.  The Veteran served on the USS America (CVA-66) from April 1972 to October 1975; the evidence does not show that the Veteran had service on the landmass or inland waterways of Vietnam or that he was in-fact exposed to herbicide agents, including Agent Orange, during service.

4.  The competent medical evidences shows that the Veteran's hypertension first manifested decades after his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service.  

5.  The competent medical evidence of record does not show findings of degenerative arthritis in the right shoulder until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that his right shoulder disorder is otherwise related to his period of service. 

6.  The competent medical evidence of record does not show findings of degenerative arthritis in the knees until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that his bilateral knee disorder is otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Neither the Veteran, nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361  (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA's duty to assist the Veteran in obtaining all relevant records has also been satisfied.  The Veteran's service treatment records, available private treatment records, and VA treatment records have been obtained and associated with the claims folder.  38 U.S.C.A. § 5103A (2012), 38 C.F.R. § 3.159 (2017).  

VA has made all reasonable attempts to obtain the Veteran's post-service medical records from the Naval Medical Center, to include Sewells Point branch, but the records were unavailable, as discussed in a December 2009 memorandum.  The Veteran was informed of VA's inability to obtain those records and he was asked to submit any of those records in his possession.   See December 2009 notice letter.  38 C.F.R. § 3.159 (c)(2).

No VA examination has been performed in relation to the claimed conditions of right shoulder disorder, bilateral knee disorder, or hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012) and 38 C.F.R. § 3.159 (c)(4) (2017).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has hypertension related to his exposure to herbicide agents during his active service.  However, the record does not demonstrate such exposure.  In addition, the record is also absent any medical or lay evidence that the Veteran's hypertension had its onset in service or within a year of discharge or that it is otherwise etiologically related to active service outside the assertion of exposure to herbicide agents.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (2012) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As such, a VA examination in conjunction with the Veteran's hypertension claim is not necessary.

With respect to his right shoulder and bilateral knee claims, there is no evidence of record indicating that the Veteran's current degenerative arthritis in his right shoulder and both knees are due to an event, symptomatology, or pathology incurred during service.  As described more fully below, in light of the concerns with regard to the Veteran's credibility discussed below, the Board notes that the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36  (2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations or medical opinions addressing the matters of entitlement to service connection for right shoulder and bilateral knee disorders are not necessary to fulfill the duty to assist with respect to these claims.  See 38 U.S.C.A. § 5103A (a)(2)
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Thus, adjudication of his claims at this time is warranted.

2.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. §3.303 (2017).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2012). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, degenerative arthritis and hypertension are listed as chronic diseases.  38 C.F.R. § 3.309 (a) (2017).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107 (b), 7104(a) (2012); 38 C.F.R. § 3.303 (a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension 

The Veteran seeks entitlement to service connection for hypertension.  The medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  See private and VA treatment records.   A current disability has been shown.  The Board must now consider if there is evidence of an in-service disease or injury, and a medical nexus between the current disability and the in-service disease or injury, or whether service connection is warranted a presumption basis.  

The Board notes that the Veteran does not assert, and the competent medical evidence of record does not show, that he was diagnosed with hypertension during his period of service or within one year following his separation from service.   

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  

The Veteran's service treatment records are negative for complaints or treatments of hypertension (elevated blood pressure).  The Veteran's October 1976 separation examination demonstrated a blood pressure reading of 118/66, normal blood pressure, and he specifically denied any history of high blood pressure on the associated report of medical history. 

Post-service private medical records show he was first diagnosed with essential hypertension in October 1996 based on elevated blood pressure readings.  The competent evidence does not demonstrate in-service disease or support service connection on a presumptive basis for chronic disease.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Board notes that the October 2011 statement of the case (SOC) identifies the Veteran's claim for service connection for hypertension to include as due to exposure to ionizing radiation.  However, the Veteran has not asserted exposure to ionizing radiation, nor has he provided a statement that details any alleged exposure to ionizing radiation during his period of service.  Moreover, hypertension is not among those disabilities listed as radiogenic diseases or diseases specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112 (c) (2012); 38 C.F.R. § 3.311 (b)(2) (2017).  Therefore, there is no reason to award service connection for hypertension based on radiation exposure and no further development based on exposure to ionizing radiation in that regard is required.

The Veteran believes that he has developed hypertension as result of exposure to Agent Orange during his period of service.  The Veteran reports that while he was stationed onboard the USS America, it spent time off the coast of Vietnam in the Gulf of Tonkin in support of combat operations.  He stated that the USS America would launch aircrafts to retrieve downed planes in-country in the Republic of Vietnam.  The Veteran further reported that his guard duties included standing next to some of those aircrafts and weapons which had been in-country.  See March 2010 and January 2011 statements in support of the case.  

Hypertension is not among the list of certain diseases under 38 C.F.R. § 3.309 (e) for which presumptive service connection is warranted based on herbicide agent exposure.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  That being said, the Board must still consider whether the Veteran was exposed to herbicide agents for the purpose of establishing in-service injury. 

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116 (f) (2012); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2017).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307 (a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

In the present case, the Veteran alleges exposure to herbicide agents while standing guard next to planes and weapons that had been in-country in Republic of Vietnam during his service on USS America.  The Veteran does not assert that he, personally, set foot in-country in the Republic of Vietnam. 

The Veteran's DD Form 214 and military personnel file confirm that he served on board the USS America, an attack aircraft carrier (CVA), from April 1972 to October 1975 and his military occupational specialty was guard.  While he is the recipient of the Vietnam Service Medal and Vietnam Campaign Medal, the Board observes no record of service on land in Vietnam.  A review of the Veteran's service personnel records does not show any documented deployment to or visitation in the Republic of Vietnam, or that he had any exposure to herbicide agents, including Agent Orange 

Although there is no indication that the Veteran was presumptively exposed to herbicide agents by being on the ground in Vietnam, he nevertheless asserts being in Vietnam during service aboard the deep-water naval vessels. 

As explained above, in order for the presumption of exposure to herbicides to apply, the Veteran must be shown to have served in an inland waterway of the Republic of Vietnam; mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii) does not qualify.  See Haas, 525 F.3d at 1187-1190.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus, there is no presumption of exposure for service on the offshore open waters.  See VBA Manual M21-1, IV.ii.1.H.2.a.

While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that the USS America was stationed in any of these inland waterways, nor has the Veteran made any such allegation.  See e.g. Gray v. McDonald, 27 Vet. App. 313 (2015); Manual M21-1, Part IV, Subpart ii, Chapter 1 Section H.2.a. 

Of note, the USS America is not listed as one of the vessels specifically recognized as having conducted operations in Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated November 1, 2017.  Further, there is no evidence to suggest that an aircraft carrier would have been deployed in an inland waterway. 

As for the Veteran's assertion that Agent Orange was brought to his ship in the form of residue on the aircraft that landed or were downed in-country in the Republic of Vietnam, and that he worked in close proximity to those same aircraft during the course of his guard duties on board the USS America, there are no records to document the presence of herbicides on his ship, and there is no competent evidence of record to substantiate such a claim.  No documentation has been proffered to verify that a shipboard veteran was exposed to herbicides based on close proximity to aircrafts or equipment that was used or downed in-country of Vietnam. 

The Board acknowledges that effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  However, the Veteran was not a member of the Air Force or the Air Force Reserve, and his military occupational specialty as a ship guard does not involve operation, maintenance, or service onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era. 

Thus, absent evidence that the Veteran served on land in Vietnam or inland waterways, he cannot be presumed to have been exposed to Agent Orange or other herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Moreover, corroborating evidence of actual, direct exposure to herbicides in service is also not established.  Accordingly, there is no basis for establishing the element of an in-service injury based on exposure to herbicide agents.

Finally, with respect to element (3), a medical nexus, there is no medical opinion of record that links the Veteran's hypertension to his period of service.  There is no objective medical evidence indicative of hypertension in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for hypertension until 30 decades after service, and no medical evidence linking the currently diagnosed disorder directly to service.  In the absence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be impossibility.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2).  

There is no evidence of record, except for the Veteran's own statements, suggesting that his hypertension is connected to his period of service.  Although lay persons can be competent to present diagnoses and nexus opinions, and the Veteran can assert symptoms such chest pain and increased heart rate as observable symptoms, the question of whether these symptoms are diagnosable as hypertension or an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statement as to the etiology of hypertension is not competent evidence as to a nexus.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced high blood pressure symptoms since his period of service.  Rather, he simply asserted that his hypertension is related to alleged exposure to herbicide agents, including Agent Orange.  

Accordingly, element (3) is not met, and the claim would fail on this basis as well.

In sum, the criteria for service connection for sleep apnea have not been established. The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.

Right Shoulder and Bilateral Knees 

The Veteran seeks entitlement to service connection for right shoulder and bilateral knee disorders.  He asserts that he has arthritis in both knees and right shoulder as result of his period of service.  The Veteran reports that at the end of his service he underwent an employment physical examination and he was informed by the examiner that he had arthritis throughout his body.  The Veteran further asserts that he has experienced pain in his right shoulder and knees since his period of service. 

The medical evidence of record demonstrates that the Veteran has been diagnosed with degenerative arthritis in his right shoulder and both knees.  See VA treatment records, including February 2009 VA x-ray reports of shoulders and knees.   As such, element (1), current disability has been shown for each of the Veteran's claimed disorders.

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  Here, a review of the Veteran's service treatment records from his period of service does not show any complaints, treatment, or diagnosis for right shoulder, left knee, and right knee problems, or show any treatment or diagnosis for left shoulder problems.  The report of an October 1976 examination prior to separation shows that the Veteran's upper and lower extremities were evaluated as normal.  In the associated report of medical history, the Veteran specifically denied any history of  swollen or painful joints; bone, joint or other deformity; lameness; painful or 'trick' shoulder; and 'trick' or locked knee. 

After service, the first medical evidence of left knee problems comes in February 1980.  A private orthopedic treatment record shows that the Veteran presented with left knee complaints and it was noted that the disability began on January 18, 1980.  Based on clinical evaluation and x-ray report, he was assessed with medial meniscus tear.  Shortly thereafter, he underwent surgery on his left knee.   

A December 1996 report of medical history shows that the Veteran reported a history of arthritis, but no abnormalities involving the upper or lower extremities were recorded on clinical evaluation.  It was noted that the Veteran was qualified for employment.   A May 2001 VA treatment record shows that the Veteran presented to establish VA care.  No complaints involving knees or right shoulder were recorded at that time.  VA treatment records dated in February 2009 show that the Veteran reported a history of bilateral shoulder and bilateral knee pain, intermittently, for months, and the findings from x-ray reports showed degenerative arthritis in the right shoulder and both knees.   

The first evidence of the Veteran's current degenerative arthritis in his right shoulder and both knees comes more than four decades after his period of service.  The Veteran's statement regarding his employment physician's statement is too attenuated to constitute competent medical evidence of arthritis within one year of his separation from service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Notably, only left medial meniscus tear was recorded from the 1980 x-ray findings, and there is no evidence of degenerative arthritis in his right shoulder or knees until 2009.  The competent evidence does not demonstrate in-service disease or support service connection on a presumptive basis for chronic disease.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Board has considered the Veteran's reports he sustained injuries to his right shoulder and both knees from participating in training activities and running on the ship deck during his period of service.  The Veteran as a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Board does not find his reports credible.  In this regard, the Veteran specifically denied any history of shoulder and knee problems on the October 1976 report of medical history at the time of his separation from service.  Also, the 1996 employment physical examination report does not show any abnormalities involving the Veteran's right shoulder and knees.  While he noted a history of arthritis, he did not indicate any history of injury to shoulder or knees at that time.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds the Veteran's competent assertions of injury right shoulder and both knees, as well as his assertions of right shoulder and bilateral knee problems during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, element (2) is not met with respect to disease or injury for right shoulder and bilateral knee disorders.

Furthermore, the evidence of record fails to demonstrated element (3), a medical nexus between the diagnosed disorders and the Veteran's period of service.   The Boards notes that there is no favorable medical nexus opinion of record that supports a direct medical link between the current diagnosed disorders and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2).  In the absence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be impossibility.   A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

Given the specific denial of any symptoms that may have been indicative of degenerative joint disease at separation from service, and the fact that VA may consider such factors interest, bias, inconsistent statements, self-interest, consistency with other evidence of record, and desire for monetary gain, in assessing the credibility of the Veteran, the Board finds that that Veteran has not credibly asserted that he has experienced symptoms of degenerative joint disease in his right shoulder and both knees since his period of service.   See 38 C.F.R. § 3.303 (b); Walker, supra.  The Board in making this determination has also considered the fact that the Veteran's current statements linking degenerative joint disease in his right shoulder and knees are made in connection with a claim for VA compensation benefits, which would result in monetary gain, as well as the fact that he did not file a claim for service connection for these conditions until January 2009, well over 40 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the silent service treatment records for the conditions at issue and lack of any probative, credible evidence linking right shoulder and bilateral knee disorders to service to be persuasive evidence against the claims for service connection for these disabilities.  In light of the foregoing, the Board finds that any direct or implied statements by the Veteran linking his right shoulder and bilateral knee disorders to service, to include by way of continuing problems associated with these conditions from service to the present time, to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest. 

Moreover, the Veteran is not competent to provide evidence on the etiology of his current right shoulder and bilateral knee disorders.  The matter of the etiology of current disability associated with degenerative joint disease, to include whether such is related to service, is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The record does not show that the Veteran has such expertise, and therefore, he is not competent to render a probative opinion as to whether the Veteran's right shoulder and bilateral knee disorders are etiologically related to service.   As such, in this appeal, lay assertions of etiology have no probative value. 

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for right shoulder and bilateral knee disorders.  As such, the benefit-of-the-doubt doctrine does not apply and these claims must be denied.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a right shoulder disorder is denied. 

Entitlement to service connection for a bilateral knee disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder, obstructive sleep apnea, GERD, and a bilateral foot disorder.  The Veteran asserts that his current left shoulder disorder and bilateral foot disorders are related to injuries incurred during his period of service and his current obstructive sleep apnea and GERD had onsets during his period of service.   Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Board finds that the Veteran should be afforded with VA examinations to obtain medical opinions as to the etiology of claimed disorders.

The Veteran asserts that he injured his left shoulder when he fell down a flight of stairs in service.  He also states that he developed additional foot problems as result of injuries from running on ship decks.  In addition, the Veteran reports that he first experienced symptoms of indigestion in service as result of eating MREs and he had problems sleeping because difficulty breathing at night.  See January 2011 and August 2017 statement in support of the case.  His wife, prior to her death, provided a statement on her observations of the Veteran's sleep problems, including snoring and gasping for air.  See January 2009, January 2010, and November 2011 statements in support of the case. 

The Veteran's September 1971 examination prior to enlistment shows that he was assessed with pes planus, second degree.  A June 1976 service treatment record shows that the Veteran presented with complaints of pain ranging from his left shoulder down to his lower result of injury from a fall down stairs.  At the time of his separation from service in October 1976, the Veteran reported a history of foot problems, frequent indigestion, and trouble sleeping. 

Based on the Veteran's assertions, and given notations in his service treatment records, the Board finds that the Veteran should be afforded with a VA examination to obtain medical opinions in conjunction with his claimed left shoulder disorder, obstructive sleep apnea, GERD, and bilateral foot disorder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any outstanding relevant medical treatment for foot disorder, and furnish appropriate authorization for the release of these medical records.

2. Update claims folder with the Veteran's VA treatment records dated since August 2017.

3. Schedule the Veteran for an appropriate VA examination to determine the etiologies of his claimed obstructive sleep apnea and GERD.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

With respect to the Veteran's diagnosed obstructive sleep apnea, is it at least as likely as not (a 50 percent or better probability) that the diagnosed disorder was incurred in or a result of the Veteran's period of service? In doing so, the examiner should consider the Veteran's in-service history of trouble sleeping as well as his late-wife's statement on her observation of him snoring and gasping for breath during his sleep for thirty years. 

With respect to the Veteran's diagnosed GERD, is it at least as likely as not (a 50 percent or better probability) that the diagnosed disorder was incurred in or a result of the Veteran's period of service?  In doing so, the examiner should consider the Veteran's in-service history of frequent indigestion.

The examiner should provide a thorough rationale for the conclusions reached.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current left shoulder disorder was incurred in or a result of the Veteran's period of service?  In doing so, the examiner should consider the service treatment record that show history of fall as well as the Veteran's assertion that he injury his left shoulder from a fall during his period of service.  

The examiner should provide a thorough rationale for the conclusions reached.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current bilateral foot disorders.  

In regard to bilateral pes planus, is it at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting bilateral pes planus underwent a permanent increase in severity (as opposed to a temporary flare-up) during his active duty military service?  If yes, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?  In doing so, the VA examiner should consider the Veteran's in-service history of foot troubles. 

In regard to each diagnosed foot disorder (other than bilateral pes planus) is it at least as likely as not (a 50 percent or better probability) that the diagnosed foot disorder was incurred in or a result of the Veteran's period of service?

The examiner should provide a thorough rationale for the conclusions reached.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


